In re Charles W. Morris, Sr., applying for writs of review, prohibition, mandamus and for a stay order. Parish of East Baton Rouge. No. 2-81-627.
Writ granted. The trial court’s refusal to accept defendant’s underlying conviction for the 1978 DWI charge (ticket # 31471) is reversed. State v. Jones, 404 So.2d 1192 (La.1981), upon which the judge relied is not applicable here because that decision by its terms, applies prospectively only, or to cases pending in this Court at the time the decision was rendered, and the present prosecution was not pending in this Court at the time Jones was rendered. Defendant’s plea to the current DWI 3 charge, entered with a Crosby [State v. Crosby, La., 338 So.2d 584] reservation, is set aside and the case remanded to the trial court for further proceedings.